Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/119,061 containing GB 1108525.5.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-51) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-4) US Patent, 11/337,042 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11337042 with obvious wording variations. Take an example of comparing claim (48)  of pending application and claim (1)  of US Patent 11,337,042 B2:
Pending Application (17065579)
US Patent 11337042
48. (New) A User Equipment (UE) for a communication system comprising base stations, for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity, the UE comprising:
a transceiver circuit configured to receive a system information block 2 (SIB2) that includes an access class barring (ac-barring) per PLMN entry comprising an indication of a PLMN of at least one said operator and, for each indicated PLMN, an ac-Barring related information element (IE) with an associated mobile originating data.

1. A User Equipment that communicates with a long term evolution, LTE base station, for an LTE Radio Access Network, shared by at least two operators, each operator being associated with a respective Public Land Mobile Network, PLMN, the User Equipment comprising: a transceiver circuit configured to receive a signal that includes access class barring (ac-barring) per PLMN information in system information block 2 (SIB2), wherein the ac-barring per PLMN information provided in SIB2 comprises an ac-BarringInfo information element, IE, and an ac-Barring for mobile originating data (ac-BarringForMO-Data) IE, in association with information indicating a PLMN of one or more of the at least two operators; and a processor configured to consider access to a cell as barred based on the contents of the ac-BarringInfo IE.


The claims of the application (17065579) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,337,042 B2. Specifically, application 17065579 discloses a “an access class barring (ac-barring) per PLMN entry comprising an indication of a PLMN of at least one said operator and, for each indicated PLMN, an ac-Barring related information element (IE) with an associated mobile originating data”. Whereas US Patent 11,337,042 B2 claims include “and an ac-Barring for mobile originating data (ac-BarringForMO-Data) IE, in association with information indicating a PLMN of one or more of the at least two operators; and a processor configured to consider access to a cell as barred based on the contents of the ac-BarringInfo IE”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Here,  application 17065579 is broaden in comparison to US Patent 11,337,042 B2.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11,337,042 B2’s “indicating a PLMN of one or more of the at least two operators”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 48-51 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Min et al. (KR1020100050277) (Original Unexamined Publication Date - 20111206).

Regarding 49-48, Min discloses a User Equipment (UE) and a method for a communication system comprising base stations, for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity (regarding the construction of the system information block updates including SIB2, table 1003e describes the respective fields (page 22) to include PLMN identities, plmn-identity list of PLMN identities and Access class barring), the UE comprising:
a transceiver circuit configured to receive (see page 12, transceiver, third para.,) a system information block 2 (SIB2) (see SIB2, page 22, top right,) that includes an access class barring (ac-barring) per PLMN entry comprising an indication of a PLMN of at least one said operator (see page 22 PLMN-identity list, and primary PLMN) and, for each indicated PLMN, an ac-Barring related information element (IE) with an associated mobile originating data (see table 1003e, see access class barring for mobile originating calls, page 25, middle, as part of table ).
Regarding 50-51, Min discloses a base station and a method for a base station for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity, the method comprising:
transmitting (see page 12, transceiver, third para.,) a system information block 2 (SIB2) (see SIB2, page 22, top right, )  that includes an access class barring (ac- barring) per PLMN entry comprising an indication of a PLMN of at least one said operator (see page 23, The first listed PLMN-Identity is the primary PLMN. cellReservedForOperatorUse) and, for each indicated PLMN (see table 2, PLMN for which the cell belongs to, IE is present), an ac-Barring related information element (IE) with an associated mobile originating data (see table 1003e, see access class barring for mobile originating calls, page 25, middle, as part of table).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Segura et al. US 2018/0035263 – discloses mobile fingerprinting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643